Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: Plaintiffs argued that the ordinance creating the Police Advisory Board violated due process requirements in that the standards or norms of action were indefinite and vague ; denied equal protection under the law to police officers; permitted Bills of Attainder contrary to article I of the Constitution; and violated the Fourth, Fifth, Sixth, Eighth and Fourteenth Amendments of the Constitution. The Court of Appeals held plaintiffs’ constitutional rights were not violated. [See 22 N Y 2d 802.]